COURT OF APPEALS OF VIRGINIA

Present: Chief Judge Fitzpatrick, Judges Coleman and Bumgardner
Argued at Salem, Virginia


KEITH M. NEALE
                                             MEMORANDUM OPINION * BY
v.      Record No. 1822-98-3                JUDGE SAM W. COLEMAN III
                                               SEPTEMBER 28, 1999
COMMONWEALTH OF VIRGINIA

              FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                     Porter R. Graves, Jr., Judge

             R. Darren Bostic (Bostic & Bostic, P.C., on
             brief), for appellant.

             Eugene Murphy, Assistant Attorney General,
             (Mark L. Earley, Attorney General, on brief),
             for appellee.


        Keith M. Neale was convicted by a jury of possession of more

than one-half ounce and less than five pounds of marijuana with

the intent to distribute in violation of Code § 18.2-248.1(a)(2).

On appeal, Neale contends that the trial court erred by allowing

an expert witness to offer an opinion on an ultimate issue of

fact.    Neale also challenges the sufficiency of the evidence to

support the conviction.    For the reasons that follow, we affirm

the conviction.

                               BACKGROUND

        Officers discovered a brown paper bag of marijuana on the

floorboard of Neale's car.     In the car's trunk, officers found a


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
plastic bag containing marijuana seeds.   Inside Neale's residence,

officers discovered another package of marijuana seeds.

     A certificate of analysis from the Division of Forensic

Science confirmed that the paper bag contained 9.59 ounces of

marijuana plant material.

     Officer Christopher Rush qualified as an expert in drug

interdiction and distribution.   Rush, who had experience removing

stems and seeds from marijuana for purposes of weighing, testified

that in his experience removing stems and seeds from marijuana

plant material reduced the weight by approximately one third.

After inspecting the marijuana in the paper bag that had been

seized from Neale, Rush stated that its proportion of stems and

seeds relative to other plant material was similar to what he

normally observed.    Accordingly, he testified that in his opinion

the bag which had a gross weight of 9.59 ounces contained more

than one-half ounce of marijuana exclusive of seeds and stems.

Rush further testified that based on his experience and training,

possession of 9.59 ounces of marijuana was inconsistent with

personal use.    According to Rush, purchases of marijuana for

personal use tend to be smaller and in uniform half-ounce or full

ounce units.    Rush estimated the marijuana's street value to be

$1,000.   Rush testified that normally marijuana is sold with seeds

and stems included.    He added that when seeds are separately




                               - 2 -
packaged, they are usually for cultivating marijuana or for sale

to individuals who cultivate marijuana.

                               ANALYSIS

        Neale argues that Rush's testimony that the marijuana

exclusive of seeds and stems weighed over one-half ounce was

inadmissible because it is an opinion on an ultimate issue of

fact.

        Neale makes this argument for the first time on appeal.

When the Commonwealth offered Rush's testimony, Neale objected,

but not on the ground that the evidence invaded the province of

the jury by being an opinion on an ultimate issue of fact.

Neale argued instead that Rush was not qualified to offer an

opinion as to the weight of the marijuana absent seeds and

stems, that the marijuana should have been weighed without the

seeds and stems by the Department of Forensic Sciences, and that

an expert from the Department of Forensic Sciences should have

been present to testify regarding the results.    The objection

went to the qualifications of the expert to give an opinion, not

to the admissibility of the opinion on a fact which the jury had

to decide.    We decline to address the issue whether the evidence

was inadmissible as an opinion on an ultimate issue of fact.

See Rule 5A:18.    Furthermore, the fact that Neale raised the

argument in a post-verdict motion does not preserve the argument

for our review.     See Boblett v. Commonwealth, 10 Va. App. 640,


                               - 3 -
650-51, 396 S.E.2d 131, 136-37 (1990) (raising an objection to

admissibility of evidence for the first time in a post-trial

motion will not preserve the issue for appeal); Harward v.

Commonwealth, 5 Va. App. 468, 473, 364 S.E.2d 511, 513 (1988)

("To be timely, an objection to the admissibility of evidence

must be made when the occasion arises –- that is, when the

evidence is offered, the statement made or the ruling given.").

     Neale also argues that the Commonwealth's evidence was

insufficient to support the conviction.    On review of a challenge

to the sufficiency of the evidence, we view the evidence in the

light most favorable to the prevailing party and grant to it all

reasonable inferences fairly deducible therefrom.   See

Commonwealth v. Jenkins, 255 Va. 516, 521, 499 S.E.2d 263, 265

(1998).    We review the evidence that tends to support the

conviction and uphold the conviction, and we will affirm the

conviction unless it is plainly wrong or lacks evidentiary

support.    See id. at 520, 499 S.E.2d at 265.

     The evidence, viewed in the light most favorable to the

Commonwealth, proved that defendant possessed greater than

one-half ounce of marijuana as defined by Code § 54.1-3401 1 and in

violation of Code § 18.2-248.1.   In Hill v. Commonwealth, 17 Va.


     1
       Code § 54.1-3401 excludes from the legal definition of
marijuana, among other things, mature stalks and sterilized
seeds.



                              - 4 -
App. 480, 485, 438 S.E.2d 296, 299 (1993), we reversed a

conviction for violation of Code § 18.2-248.1 where the

Commonwealth introduced 2.98 ounces marijuana inclusive of mature

stalk, seed, and stem.   The panel determined that any inference

that the marijuana, exclusive of sterilized seed or mature stalk

exceeded one-half ounce would be pure speculation because the

Commonwealth offered no facts to support such an inference.     See

id.   Here, however, the Commonwealth offered expert testimony that

removal of seeds and stems from marijuana similar to that seized

from Neale normally reduces its weight by one third.   Therefore,

the fact finder could permissibly infer that the 9.59 ounces of

marijuana, exclusive of seeds and mature stalks, exceeded one-half

ounce.

      Finally, we find the evidence sufficient to prove intent to

distribute.   "Because direct proof of intent is often impossible,

it must be shown by circumstantial evidence."    Servis v.

Commonwealth, 6 Va. App. 507, 524, 371 S.E.2d 156, 165 (1988).

Proof that the quantity of controlled substance possessed exceeds

an amount normally possessed for personal use, without more, can

be sufficient to show an intent to distribute.    See Hunter v.

Commonwealth, 213 Va. 569, 570, 193 S.E.2d 779, 780 (1973).     Here,

the Commonwealth's expert witness testified that possession of

9.59 ounces of marijuana is possessing an amount inconsistent with

personal use.   Moreover, the evidence proved that Neale also


                              - 5 -
possessed packaged seeds which the expert testified were commonly

intended for cultivation or resale for cultivation.   Under these

circumstances, the jury could reasonably infer that Neal possessed

marijuana with the intent to distribute.    See Davis v.

Commonwealth, 12 Va. App. 728, 733, 406 S.E.2d 922, 925 (1991)

(finding possession of 6.88 ounces of marijuana, combined with

other circumstantial evidence sufficient to prove intent to

distribute.)

     Accordingly, the evidence is sufficient to support Neale's

conviction for possession of greater than one-half ounce and less

than five pounds of marijuana in violation of Code § 18.2-248.1,

and we affirm the trial court's judgment.

                                                           Affirmed.




                             - 6 -